         Case 1:20-cr-00032-SPW Document 64 Filed 09/07/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


UNITED STATES OF AMERICA,                    CR 20-32-BLG-SPW


                       Plaintiff,

          vs.                                ORDER


TREVION MAURICE JONES,

                       Defendant




      Upon the United States' Motion to Dismiss with Prejudice the Forfeiture

Allegation (Doc. 63)contained in the indictment, and for good cause shown,

     IT IS HEREBY ORDERED that the forfeiture allegation contained in the

indictment is DISMISSED WITH PREJUDICE.


     The Clerk of Court is directed to notify the parties of the making of this

Order.


     DATED this                of September, 2021.



                                      SUSAN P. WATTERS
                                      United States District Court Judge
                                         1
